Citation Nr: 0420105	
Decision Date: 07/26/04    Archive Date: 08/04/04	

DOCKET NO.  03-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder. 

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and R.W.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the benefits sought on appeal.  
The veteran, who had active service from June 1982 to June 
1986, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to appellate review.  
In this regard, the record contains two opinions from the 
veteran's private physician, Douglas F. Steenblock, M.D., and 
one from the examiner who performed the December 2002 VA 
examination regarding the etiology and date of onset of the 
veteran's bipolar disorder.  In an August 2001 statement from 
the veteran's private physician, the physician did not 
provide a nexus or relationship between the veteran's bipolar 
disorder and service, and acknowledged that the question of 
when the veteran's bipolar disorder started was a difficult 
one.  After that physician had an opportunity to review 
statements from some of the veteran's family members, Dr. 
Steenblock believed that it was more likely than not that the 
onset of the veteran's bipolar disorder occurred during 
service.  

However, after reviewing the same evidence, including the 
statements from those family members, it was the VA 
examiner's opinion that the veteran's bipolar disorder was 
not related to service.  The VA examiner noted that the 
letters from family members do not contain specifics that are 
of a medical nature.  Consequently, the Board is of the 
opinion that the veteran should be afforded another VA 
examination by a board of two psychiatrists in an attempt to 
more clearly delineate the date of onset of his bipolar 
disorder and to reconcile the opinions of record.

With respect to the veteran's claim that he injured his right 
knee during service, the veteran has indicated that he 
sustained an injury to his right knee in either June or 
September 1983.  While the veteran's service medical records 
do not reflect treatment for the right knee, as reported by 
the veteran, the veteran also reported that he was on light 
duty for approximately a week following the injury.  The 
veteran had requested that unit records that might document 
his light duty status be searched for information that might 
support his claim.  The Board finds this request to be 
reasonable and encompassed by the VA's duty to assist.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be afforded a 
psychiatric examination by a board of two 
psychiatrists to ascertain the etiology 
and date of onset of the veteran's 
bipolar disorder.  Each psychiatrist 
should actually examine the veteran, 
review pertinent records associated with 
the claims file and then, if possible, 
reconcile their findings in a single 
report.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiners should be 
accomplished.  As indicated above, the 
examiners are requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, service personnel records 
regarding the veteran's performance of 
duties during service, statements from 
family members, and medical records dated 
following separation from service, 
including the two statements from Dr. 
Steenblock and the report of the December 
2002 VA examination.  After this review, 
the examiners are requested to offer an 
opinion and comments as to the date of 
onset of the veteran's bipolar disorder.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principals involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file must be made available to the 
examiner for review in connection with 
the examination.

2.  The RO should request a search of any 
unit records for the unit the veteran was 
assigned to between June and September 
1983 for any records that document that 
the veteran was placed on light duty as a 
result of an injury.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




